Citation Nr: 0922756	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-09 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for loss of teeth due 
to injury.  

2.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to 
June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the claim to reopen 
the previously-denied claim for entitlement to service 
connection for loss of teeth due to injury and granted 
service connection and assigned a 30 percent disability 
rating for PTSD, effective from November 30, 2004.  
Jurisdiction over the claim lies with the RO in Boston, 
Massachusetts.  

In March 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

In a December 2008 statement, the Veteran asked VA to open a 
claim for entitlement to service connection for erectile 
dysfunction.  In his November 2004 claim, the Veteran sought 
entitlement to service connection for shrapnel fragments of 
the neck.  These matters are referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. § 7105(b)(1) 
(West 2002); 38 C.F.R. §§ 3.104(a); 20.302(a) (2008).  
Generally, in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

But if new and material evidence is submitted or secured with 
respect to a previously denied claim, VA must reopen that 
claim and evaluate the merits of the claim in light of all 
the evidence, both new and old.  38 U.S.C.A. § 5108; Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997).  

In November 1969, the Veteran's claim for entitlement to 
service connection for loss of teeth due to injury was denied 
in a decision by the Boston RO.  There is  no evidence in the 
claims folder that the Veteran filed a timely appeal with 
respect to that claim.  Thus, the decision became final.  In 
February 1982, the Veteran filed a claim to reopen his 
previously-denied claim for entitlement to service connection 
for loss of teeth due to injury.  That claim was denied in a 
September 1982.  There is no evidence that the Veteran filed 
a timely appeal with respect to that claim.  Thus, the 
September 1982 decision became final and is the last, prior, 
final denial of the claim.  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
providing section 5103(a) notice in the context of an attempt 
to reopen a claim, special requirements must be met.  VA is 
required: (1) to explain what "new and material" means; 
(2) to identify, in terms of the specific case, what kind of 
evidence would overcome the prior deficiency; (3) to notify 
the claimant of the evidence necessary to establish the 
underlying claim under all applicable legal theories.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In the notice letters 
to the Veteran of January 2005, March 2006, and 
February 2009, no such notice was provided to the Veteran.  
As a result, a remand is necessary in order to provide the 
Veteran with adequate notice for a claim to reopen a 
previously-denied claim.  

At the Veteran's March 2009 personal hearing, he testified 
that following the post-service dental treatment at a Court 
Street facility (the records of which are in the claims 
folder), he was referred in 1969 by VA for dental care at a 
private facility that VA paid for.  A 1981 document indicates 
that the facility was on Cummins Highway in Mattapan, 
Massachusetts.  The Veteran's representative suggested that 
records of that referral may be available at the VA Boston 
Healthcare System, Jamaica Plain campus.  The RO/AMC should 
make arrangements to obtain any VA records relating to the 
referral and if possible, obtain the dental treatment 
records.  

It appears that the Veteran's service treatment records 
(STRs) are incomplete.  The Veteran claims he was treated 
with an overnight stay in a field hospital at the time he 
received the injury in which he lost his teeth.  He stated 
that he was treated at the 1st Cavalry Division hospital, 
near An Khe, Vietnam.  He also indicated in his 1969 claim 
that he had dental treatment at Fort Bliss, Texas, in 1968.  
Those treatment records are not in the claims folder.  The 
Veteran's STRs consist of his entrance exam, an interim exam, 
and the separation exam, along with a few dental records.  
But the file also contains an October 1969 request for STRs 
showing that since no medical records had been found, the 
file had been flagged and any additional records received 
would be forwarded to VA.  It does not appear that any 
further attempt to find more complete STRs has been made 
since 1969.  The RO/AMC should make arrangements to find the 
Veteran's complete STRS, including clinical records from the 
1st Cavalry Division hospital for the May 1967 injury and 
dental records from Fort Bliss, Texas.  

A decision on a claim for an increased rating must reflect 
the Veteran's current condition.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (in a claim for an increased rating, the 
present level of the disability is of primary concern).  
Where the Veteran claims a disability is worse than when 
originally rated, and the evidence is too old to adequately 
evaluate the current state of the condition, VA must provide 
a new examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  The 
Veteran testified at the March 2009 personal hearing that his 
PTSD disability has worsened since the compensation and 
pension (C&P) examination was conducted in February 2005.  
Since current information is necessary in order to decide the 
claim, the RO/AMC should schedule the Veteran for a C&P 
examination to determine the current severity of his service-
connected PTSD disability.    

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

VA has a duty to assist a claimant in obtaining evidence to 
substantiate his or her claim.  38 U.S.C.A. §5103A; 38 C.F.R. 
§ 3.159.  The claims folder contains two signed VA Forms 
21-4142 (Authorization and Consent to Release Information to 
VA) authorizing VA to obtain private medical treatment 
records from Dr. Monsour and Dr. Ahmed.  There is nothing in 
the claims folder to indicate that the records were 
requested.  The RO/AMC should ask the Veteran to provide 
current authorization forms and then make arrangements to 
obtain those records.  

Moreover, at the February 2005 C&P PTSD examination, the 
examiner recommended that the Veteran begin therapy for his 
PTSD disability.  In the statement attached to his 
January 2007 substantive appeal, the Veteran stated that he 
has gone to PTSD counseling.  Yet, no mental health treatment 
records appear in the record.  The RO/AMC should ask the 
Veteran to identify where he has received counseling and make 
arrangements to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter with 
respect to his loss of teeth claim that 
includes the meaning of "new and 
material" evidence, that identifies, in 
terms of this specific case, what kind of 
evidence would overcome the deficiencies 
of the prior denials, and that notifies 
the Veteran of the evidence needed to 
establish all applicable legal theories 
for the underlying claim to be reopened.  

2.  Ask the Veteran to identify where he 
has received mental health counseling and 
make arrangements to obtain those records.  

3.  Ask the Veteran to submit current 
authorization forms for the records of 
Doctors Monsour and Ahmed and make 
arrangements to obtain those records.   

4.  Make arrangements to obtain all 
documents (including any treatment 
records) relating to a 1969 referral by VA 
for private dental treatment by a dentist 
in Mattapan, Massachusetts.  In 
particular, search for the records at the 
Jamaica Plains campus of the Boston VA 
Healthcare System.  

5.  Make arrangements to obtain the 
Veteran's complete STRs, including 
clinical records, from the 1st Cavalry 
Division hospital and 1968 dental 
treatment records from Fort Bliss, Texas.  

6.  After the additional development has 
been completed and all additional evidence 
has been associated with the claims 
folder, make arrangements for the Veteran 
to have an appropriate examination to 
determine the current condition of his 
PTSD disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matter:  

Describe the current condition of the 
Veteran's PTSD disability.  

7.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

